     Case 2:20-cv-02097-PKH Document 5           Filed 08/03/20 Page 1 of 1 PageID #: 23




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

DAVID RAY EVANS                                                                  PETITIONER

v.                            CASE NO. 2:20-CV-2097

DUANE KEES,
U.S. Attorney, Western District                                                RESPONDENT

                                            ORDER

         The Court has received a report and recommendation (Doc. 4) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to file objections

has passed. The Magistrate recommends that the Court deny the petition for a writ of mandamus

against Duane Keys. The Court has conducted careful review of this case. The report and

recommendation is proper, contains no clear error, and is ADOPTED IN ITS ENTIRETY.

         IT IS THEREFORE ORDERED that the petition for a writ of mandamus (Doc. 1) is

DENIED, petitioner’s motion for leave to proceed in forma pauperis is DENIED, and the petition

is DISMISSED WITH PREJUDICE. No certificate of appealability shall issue.

         Judgment will be entered accordingly.

         IT IS SO ORDERED this August 3, 2020.


                                                           /s/P. K. Holmes III
                                                           P.K. HOLMES III
                                                           U.S. DISTRICT JUDGE
